Citation Nr: 1531362	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  08-13 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to increased disability ratings for symptomatic lower back with degenerative changes, evaluated as 10 percent disabling prior to September 30, 2010, and as 20 percent disabling on and after that date.  

2.  Entitlement to service connection for urinary frequency as secondary to the service connected low back disability. 

3.  Entitlement to service connection for cervical spine disc bulge with myelopathy.

4.  Entitlement to service connection for left foot drop. 

5.  Entitlement to service connection for low back disc bulge with radiculopathy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather Harter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) from an RO decision of August 2007.  Although the Veteran had requested to provide testimony in support of her appeal during a hearing before a Veterans Law Judge, and two such hearing opportunities were scheduled, in a November 2014 statement, she withdrew her request for a hearing.  38 C.F.R. § 20.704(e).  

In March 2015, the Board wrote the Veteran to clarify whether she also intended to withdraw her appeal altogether, as her statement was unclear.  In the letter, the Board informed her that unless she clarified her intention to formally withdraw her appeal, the Board would resume appellate review.  Upon receiving no response from the Veteran, we assume that she did not intend to withdraw her appeal, and are proceeding with appellate review. 

It is necessary to clarify the issues on appeal. 

In November 2006, the Veteran filed claims for an increased evaluation for her service-connected low back condition, as well as secondary service connection for disc bulging with myelopathy of the cervical spine, foot drop of the left foot, urinary frequency, and disc bulging with radiculopathy of the low back.  The August 2007 rating decision on appeal continued the 10 percent rating in effect for the low back condition and denied the additional service connection claims. 

In March 2008, a statement of the case was issued on the claims for a higher rating for the low back condition and entitlement to secondary service connection for urinary frequency.  An appeal was received in May 2008.  As explained in more detail below, the Veteran's December 2007 notice of disagreement can reasonably be read to encompass the other claims denied in the August 2007 rating decision.  Therefore, issues 3-5, as identified above, are being remanded for the issuance of a statement of the case.

In the meantime, in her May 2008 appeal, the Veteran also claimed that she should be service-connected for residuals of subarachnoid hemorrhage; a spinal cord injury with syringomyelia, also described as syrinx, arachnoiditis, a bilateral lower neurological condition, left foot drop and harm to the spine, claimed as due to an injection of Pantopaque dye into the spinal fluid; and body weakness and twisting to the left and of the left leg.  With the exception of the left foot drop, all these additional issues she listed in her 2008 appeal were not part of her 2006 claims, so they were new claims.  These claims were then denied in a May 2011 rating decision that the Veteran did not disagree with.  Therefore, they are not before the Board at this time.

The issue of entitlement to service connection for depression, as secondary to the service-connected low back condition, was deferred in the May 2011 rating decision.  It does not appear that further adjudication has occurred.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

First, with respect to the claim for an increase for the low back condition, the last VA examination was conducted in 2010, and the medical evidence is simply too outdated to make a decision at this time. 

Second, with respect to the claims for an increase for the low back condition and secondary service connection for urinary frequency, it appears relevant evidence remains outstanding. 

The Veteran contends that her neurological disorder had its inception during service, at which time she was hospitalized for one month at a VA hospital and then for two additional months at the Walter Reed Army Medical Center in Washington DC.  The VA hospital records are contained in her claims file; however, it does not appear that the RO ever requested the hospital records from Walter Reed.  

VA medical records are deemed to be constructively of record in proceedings before the Board and must be obtained prior to further review of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In this case, the record indicates that the Veteran has sought VA medical care over the years from the East Orange VA Medical Center, the Washington DC VA Medical Center, and the Loma Linda VA Medical Center.  The RO has not requested any of these records.  

In this regard, the Veteran is informed that if she has sought medical evaluation or care from VA at any other location, she should work with her representative to identify the relevant sources so that VA can assist her in obtaining these records for review.  Because VA medical records are archived, rather than destroyed after a period of time, as is the usual business practice in the private sector, any VA records reflecting her physical condition subsequent to service should be obtainable and are likely to be relevant to her appeal.  

In this regard, the Board observes that the Veteran provided information about having sought orthopedic care with a Dr. A. in Chevy Chase, Maryland, and a physical therapist in Silver Spring, Maryland, between 1995 and 1998.  Unfortunately no requests for these records were made at the time she reported this treatment in 1998, and it is likely that the records no longer exist.  However, governing law and regulation requires that an attempt be made.  38 C.F.R. § 3.159(c). 

The evidence of record includes a letter from the Social Security Administration awarding the Veteran disability benefits.  However, the RO has not requested records from the Social Security Administration.  These records may contain evidence relevant to the veteran's claims.  

Finally, as noted above, the August 2007 rating decision on appeal also denied service connection for cervical spine disc bulge with myelopathy, left foot drop, and 
low back disc bulge with radiculopathy.  The Veteran's November 2007 notice of disagreement is not entirely clear, but she appears to disagree with all issues denied, since she stated the RO had concluded "the problem I have is not service connected
and is related to the syrinx", which was, in fact, the basis of the denial of these three particular claims.  Inexplicably, the RO only issued a statement of the case as to the higher rating and urinary frequency claims, however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the complete hospital records reflecting the Veteran's hospitalization at Walter Reed in October, November, and December of 1977 through official channels.  All archived records must be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

2.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the VA New Jersey Health Care System between March 1984 and the present time for inclusion in the file.  All archived records must be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

3.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the VA Loma Linda Health Care System between March 1984 and the present time for inclusion in the file.  All archived records must be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

4.  The RO should obtain all records of VA medical treatment afforded to the Veteran at the Washington DC VA Medical Center between March 1984 and the present time for inclusion in the file.  All archived records must be retrieved from storage.  IF no records are found, the responsible records custodian must certify that the requested records do not exist or that the custodian does not have them.

5.  After securing the necessary releases, the RO should attempt to obtain records from Dr. A. in Chevy Chase, MD, and a physical therapist in Silver Spring MD, reflecting medical care from 1995 to the present.  

6.  The RO should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim. 

7.  Provide the Veteran a VA orthopedic examination to address the current severity of her service-connected low back condition with degenerative changes. 

8.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any additional evidentiary development which may become apparent, such as obtaining further medical nexus opinion, should be accomplished at this point.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

9.  The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to service connection for cervical spine disc bulge with myelopathy, left foot drop, and low back disc bulge with radiculopathy.  These claims will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






